Citation Nr: 1811027	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-07 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a compensable dental condition.  

2.  Entitlement to service connection for a dental condition for treatment purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.  The Veteran served in the Naval Reserve thereafter.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board observes that additional evidence including treatment records and examinations were received following the last adjudication by the RO in the February 2014 statement of the case.  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for a dental condition in the decision below.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's tooth extractions and other dental conditions are attributed to periodontal disease and associated treatment without loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).

2.  The evidence does not show that the Veteran belongs to one of the classes of beneficiaries defined in 38 U.S.C. § 1712(a)-(b); 38 C.F.R. §§ 17.161, 17.93.

3.  The Veteran submitted his claim of service connection for a dental condition many years after his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C. § 1131, 1712 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).

2.  The criteria for service connection for a dental condition for treatment purposes have not been met.  38 U.S.C. § 1131, 1712 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161, 17.164, 17.93 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board finds VA satisfied its duty to notify in a February 2010 letter to the Veteran.  The Board also finds it satisfied its duty to assist by obtaining all identified relevant treatment records and associating them with the Veteran's claims file.  The Board considered the Veteran's representative's request that VA afford the Veteran a dental examination to determine whether the Veteran's herpes simplex of the lower lip caused his tooth extractions in service.  See December 2017 Appellate Brief.  However, the Board finds that an examination is not necessary in this case to fairly adjudicate the claim because the Veteran's service treatment records document that the Veteran's tooth extractions were the result of periodontal disease due to poor oral hygiene without loss of substance of body of the his jaw bones, and there is no competent and credible evidence of record linking herpes simplex to a compensable condition.  

Entitlement to Service Connection for a Compensable Dental Condition 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma or disease.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  While the Veteran's attorney indicated the Veteran is seeking compensation for a chipped tooth in an August 2017 letter, the December 2017 brief focuses on a theory that herpes simplex caused the Veteran's tooth extractions in-service.  However, the Board finds no basis in the law and evidence to award compensation for such events.

The Veteran's service treatment and dental records document that the Veteran had treatment for oral conditions due to periodontal disease exacerbated by poor oral hygiene, which resulted in tooth extractions.  See, e.g., June 1983 service treatment records (noting that the Veteran has tissue covered plaque and no other intra oral problem other than very poor oral hygiene).  At no time during the appeal period did the Veteran have a diagnosis for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  While there Veteran is missing teeth due to extractions in-service, there is no evidence or contention that the loss was the result of loss of substance of the body of the maxilla or mandible.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  

Entitlement to Service Connection for a Dental Condition for Treatment Purposes

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381.

With respect to conditions noted at entry and treated during service, 38 C.F.R. § 3.381 sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1)  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2)  Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3)  Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  

(4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5)  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6)  Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(f) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1)  Calculus;

(2)  Acute periodontal disease;

(3)  Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4)  Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(g) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. §§ 17.161, 17.93 to the extent prescribed and in accordance with the applicable classification and provisions:

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. 
     (1)
(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 180 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  

(ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 180 days from the date of their final discharge or release.  

(iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 180 days after the date of correction.  
           (2)
(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.

(ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.

(iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.

(c) Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II (b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war, as determined by the concerned military service department, may be authorized any needed outpatient dental treatment. 

(f) Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  

(h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.  

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g).  

(j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161.

As noted above, under certain conditions, veterans may be authorized to receive a one-time treatment for a non-compensable dental condition or disability.  38 U.S.C. § 1712(b); 38 C.F.R. § 3.381.  However, for veterans discharged after October 1, 1981, the regulations require the veteran to apply for VA dental treatment within 180 days of discharge or release from the service.  38 C.F.R. § 17.161(b)(1)(i)(B).  The Veteran was discharged from active duty service in September 1985, and the claims folder does not contain an application for VA dental treatment dated within 180 days of separation.  The present claim was submitted in September 2009.  Therefore, the Veteran did not make application for treatment within the required time period, and service connection for treatment purposes on this basis must be denied.

In addition, the Board finds that the evidence shows that the Veteran does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161.  
Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Accordingly, the Veteran's claim for entitlement to service connection for a dental condition for treatment purposes must be denied.  


ORDER

Entitlement to service connection for a compensable dental condition is denied.

Entitlement to service connection for a dental condition for treatment purposes is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


